PATTERSON, Chief Justice,
for the Court:
Denson Ward filed complaint in the Circuit Court of Coahoma. County against Ford Motor Company and James M. Sills for injuries he sustained when his 1978 Ford Thunderbird was struck from the rear by a car owned and driven by Sills on January 27, 1979. An explosion and fire set off by the collision allegedly caused Ward to suffer severe burns and permanent disability, disfigurement and pain.
Ford and Sills filed separate answers in which they both denied the allegations against them and Sills cross-claimed against Ford. On August 5,1983, a motion for summary judgment was sustained by the circuit judge pursuant to Rule 56, Miss. R.Civ.P. The court relied upon our decision in Walton v. Chrysler Motor Corp., 229 So.2d 568 (Miss.1969), as its authority for sustaining the motion. On August 16, 1983, Ward entered into a stipulation of dismissal without prejudice as to Sills pursuant to Rule 41, Miss.R.Civ.P. Therefore, Sills is not involved in this appeal by Ward challenging the propriety of the court’s order in sustaining the motion for summary judgment.
This Court’s recent decision in Edward L. Toliver v. General Motors Corporation, et al, 482 So.2d 213, (Miss.1986) is factually *364and legally analogous to this appeal and is dispositive of the present issue. Toliver, supra, specifically overrules Walton, supra, and now controls.
REVERSED AND REMANDED.
WALKER and ROY NOBLE LEE, P.JJ., and HAWKINS, DAN M. LEE, PRATHER, ROBERTSON, SULLIVAN and ANDERSON, JJ., concur.